Citation Nr: 9931124	
Decision Date: 10/09/99    Archive Date: 11/12/99

DOCKET NO.  97-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of lower 
left fibula fracture, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946.  He served during World War II and his decorations 
include the Philippine Liberation Ribbon and the World War II 
Victory Medal.  The DD 214 shows participation in battles and 
campaigns in New Guinea, the Southern Philippines, and Luzon. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which an evaluation in excess of 20 
percent disabling was denied for residuals of an old healed 
fracture of the lower left fibula.  

The record shows that in correspondence dated June 17, 1999, 
the veteran indicated his desire to withdraw his request for 
a travel board hearing.  The Board finds that no further 
action is required with regard to a hearing.  


FINDINGS OF FACT

1.  The lower left fibula fracture is principally manifested 
by tenderness to palpation in the lateral aspect of the 
ankle, a slight limp, active ankle dorsiflexion to neutral 
and plantar flexion to 45 degrees.  

2.  The left lower fibula fracture does not result in 
malunion of the fibula or more than moderate ankle 
disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
disabling have not been met for residuals of a lower left 
fibula fracture.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Code 5262 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Medical Evidence

Service medical records show that the veteran suffered a 
complete fracture of the lower 1/3 fibula on the left in 
January 1946, an injury which was accidentally incurred when 
he felt into a hole and twisted his left ankle.  The report 
of a March 1946 VA examination indicates a history of 
fracture, left fibula, lower 1/3, with no complaints 
referable to the area.  In April 1976, service connection was 
granted for residuals of an old healed fracture of the lower 
left fibula, with assignment of a noncompensable evaluation 
under Diagnostic Code 5262.  

In July 1990, William G. Munn, M.D. (a private physician), 
indicated that the veteran had early morning stiffness and 
pain in his left ankle, with radiation of pain to his hip.  
There was full range of motion in the ankle with no gross 
deformity or swelling.  It was Dr. Munn's opinion that the 
veteran had some post-traumatic arthritis in the left ankle.  

On VA examination in September 1990, the veteran reported 
problems with ankle pain and swelling in the years after the 
left fibula fracture.  He complained that the pain was 
aggravated by standing, walking, squatting, stooping, and 
going up and down stairs or steps, and he used a cane most of 
the time in order to ambulate.  He walked somewhat slowly 
with a slight limp on the left, and there were 5 degrees of 
dorsiflexion and 40 degrees of plantar flexion in the left 
ankle.  No swelling was noted, and there was tenderness to 
palpation just superior to the lateral malleolus.  A palpable 
callus was seen over the distal fibula.  An impression of 
residuals of old healed fracture of left fibula, at 
approximate level of ankle, was given.  Left ankle x-ray 
revealed a deformity in the distal left fibula from an old 
healed fracture. 

In December 1990, an increased evaluation of 10 percent 
disabling was granted for residuals of the old healed lower 
left fibula fracture.  

On VA examination in August 1991, there was generalized 
tenderness to palpation over the lateral aspect of the ankle, 
and the veteran demonstrated poor ability to walk on the 
outer aspect of the foot.  An impression of residuals of old 
healed fracture of the left distal fibula was given.  Left 
ankle x-rays revealed findings of calcification at the 
insertion of the Achilles tendon, in addition to the old 
healed fracture deformity involving the left distal fibula.  
In August 1991, an increased evaluation of 20 percent 
disabling was granted for the residuals of the old healed 
left fibula fracture.  

On VA orthopedic examination in September 1992, there was no 
definite redness, heat, or swelling in the left ankle.  Range 
of motion was from 5 degrees of dorsiflexion to 40 degrees of 
plantar flexion.  There was tenderness to palpation in the 
lateral malleolar region, and he was unable to toe walk on 
the left secondary to complaints of pain.  An impression of 
residuals of ankle fracture was given.  

In October 1992, service connection was denied for arthritis 
in the left ankle, as that condition was not found on VA 
examination.  

On VA examination in April 1995, the veteran complained of 
pain worsened by prolonged periods of weightbearing or in 
periods of bad weather.  He used a cane and he stated that he 
was unable to wear a low quarter shoe because it rubs over 
the ankles.  On physical examination, he moved about with a 
slight limp.  Examination of the left ankle region revealed 
tenderness to palpation laterally over the distal fibula and 
lateral malleolar region.  The ankle had 5 degrees of 
dorsiflexion and 30 degrees of plantar flexion, and no 
swelling was noted.  He was able to squat and arise again.  
An impression of residuals of fracture of the left fibula was 
given.  

On VA examination in April 1996, the veteran complained of 
pain in the left ankle after rest and swelling in the left 
foot on use.  He ambulated well with normal gait. There was 
no swelling or deformity in the left ankle, and there was 20 
degrees of dorsiflexion, 40 degrees of plantar flexion, and 
about 40 degrees of subtalar motion.  No talar tilt with 
varus and valgus stress could be detected.  The anterior 
drawer test was negative.  He had a little tenderness over 
the lateral malleolus, and no bony deformity could be felt in 
that area.  There was no significant tenderness or callus 
formation in the foot.  Impressions included status post 
fracture, left lateral malleolus, and arterial sclerosis, 
left lower extremity.  

In his October 1997 VA Form 9 (substantive appeal), the 
veteran indicated that he thinks he should be getting more 
benefits from VA, as he is having a lot of problems with his 
leg and sometimes he can hardly walk.  

The veteran's most recent VA orthopedic examination was 
conducted in February 1998.  He recalled that he was 
originally injured when he fell into a foxhole during an 
enemy attack, at which time he was treated with a cast.  
Current complaints included pain over the lateral aspect of 
the ankle and pain on weightbearing.  He also indicated that 
activities such as squatting or going up stairs cause 
increased pain.  It was noted that he used a cane for 
ambulation.  

On physical examination, he moved about somewhat slowly with 
a slight limp on the left.  No definite swelling of the ankle 
was noted.  He had active dorsiflexion to neutral with 
plantar flexion to 45 degrees.  There was tenderness to 
palpation over the lateral aspect of the ankles.  No definite 
instability was demonstrable and there was rather marked 
scaliness of the skin on the plantar aspect of both feet.  An 
impression of residuals of old healed fracture of the left 
fibula was given.  The examiner thought that the veteran 
would have problems with any prolonged periods of 
weightbearing as well as difficulty with squatting or going 
up stairs and steps. 

The report of a February 1998 left ankle x-ray shows that an 
old fracture of the distal fibula was present.  There was 
calcification in the distal aspect of the Achilles tendon, 
and no other abnormalities were seen.  


Analysis

The Board notes that the veteran's representative has argued 
that the recent VA examination was inadequate, as the 
examiner apparently did not review the claims folder and the 
extent of functional loss due to pain on use and during 
"flare-ups" was not adequately addressed.  Having reviewed 
the record, the Board is satisfied that the recent VA 
examination was adequate for rating purposes, in that the 
history as provided by the veteran was accurate and complete 
for the purposes of examination and for determining the 
severity of the service-connected disability.  Furthermore, 
the record shows that the examiner considered the effect of 
the disability on the veteran's functional abilities, in that 
his subjective complaints were recorded in detail and an 
opinion was rendered thereon.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1999) 
and DeLuca. 

The residuals of the left fibula fracture are evaluated 
according to Diagnostic Code 5262, which pertains to 
impairment of the tibia and fibula.  Diagnostic Code 5262 
provides for malunion of the fibula based on moderate knee or 
ankle disability (20 percent disabling) or marked knee or 
ankle disability (30 percent disabling).  An evaluation of 40 
percent is warranted for nonunion of the fibula, with loose 
motion and requiring a brace.  

Having reviewed the record, the Board finds that the evidence 
does not support the assignment of an evaluation in excess of 
20 percent disabling for the residuals of a left lower fibula 
fracture under Diagnostic Code 5262.  The evidence does not 
suggest the presence of nonunion of the fibula, which would 
support the assignment of an evaluation of 40 percent 
disabling under Diagnostic Code 5262.  Furthermore, in the 
Board's view, the objective findings are not indicative of a 
marked ankle disability resulting from the old healed left 
fibula fracture.  At the time of the most recent VA 
examination, there was loss of dorsiflexion, but, on the 
other hand, plantar flexion was normal.  38 C.F.R. § 4.71, 
Plate II (1999).  There was also no definite ankle 
instability or swelling.  In the Board's view, therefore, the 
evidence does not suggest the manifestation of limitation of 
motion or other objective findings to such a degree as to 
warrant the characterization of the veteran's left ankle 
disability as "marked."  

The Board believes that the objective findings shown at the 
time of the most recent VA examination are more consistent 
with a moderate left ankle disability, for which the current 
evaluation of 20 percent disabling is contemplated under 
Diagnostic Code 5262.  At the time of that examination, 
findings included that the veteran walked with a slight limp, 
there was tenderness to palpation over the lateral aspect of 
the ankle, and the examiner indicated that the veteran would 
have difficulties with weightbearing in squatting or going up 
stairs and steps.  The Board finds that these findings are 
consistent with a characterization of a "moderate" 
impairment of the ankle based on the residuals of the old 
fracture of the left lower fibula.  

In light of the veteran's subjective complaints of pain and 
swelling on use of the left ankle, the Board has also 
considered application of Diagnostic Code Series 5270-5274, 
which pertains to disabilities of the ankle.  Diagnostic Code 
5271 pertains to limitation of motion of the ankle, and 
provides a maximum evaluation of 20 percent disabling based 
on marked limitation of motion.  For other ankle 
disabilities, an evaluation in excess of 20 percent disabling 
is warranted only in the presence of ankylosis, either in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between zero and 10 degrees (30 percent disabling), or in 
plantar flexion more than 40 degrees, dorsiflexion more than 
10 degrees, or abduction, adduction, inversion, or eversion 
deformity (40 percent disabling).  38 C.F.R. § 4.71(a), 
Diagnostic Code 5260 (1999).  

In this case, a review of the veteran's medical examinations 
and treatment reports shows no findings or evidence 
indicative of ankylosis, and thus, a higher evaluation is not 
warranted under Diagnostic Code 5271.  As the veteran is 
currently in receipt of a 20 percent evaluation for the 
residuals of his left fibula fracture, the criteria set forth 
in the diagnostic code series pertaining to the ankle do not 
provide the basis for assignment of an increased evaluation.  

For similar reasons, the Board finds that a higher evaluation 
is not warranted under the provisions of 38 C.F.R. §§ 4.40, 
4.59, or the Court's holding in DeLuca, supra, as the veteran 
is currently in receipt of the maximum allowable evaluation 
for limitation of motion of the ankle.  The Board finds that 
in this case, the assignment of a separate evaluation for 
limitation of motion of the ankle due to symptoms such as 
pain or swelling would be in violation of the provisions of 
38 C.F.R. § 4.14 (1999), which prohibits the evaluation of 
the same manifestation of a disability under different 
diagnoses.  Furthermore, as arthritis in the left ankle has 
not been established by x-ray or by diagnosis, the Board also 
finds no basis for the assignment of a separate evaluation 
under Diagnostic Code 5003.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against a 
finding that an evaluation in excess of 20 percent disabling 
is warranted for a disability of the left ankle.  
Accordingly, the veteran's claim for an increased evaluation 
is denied.  


ORDER

An evaluation in excess of 20 percent disabling is denied for 
residuals of a lower
left fibula fracture.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

